Citation Nr: 1411304	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-34 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for myeloid/myelogenous leukemia, to include as due to radiation exposure.

2. Entitlement to service connection for headaches, to include as due to radiation exposure.

3. Entitlement to service connection for joint pain/weakness, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for leukemia, and which denied service connection for headaches and joint pain/weakness, respectively.

The issues of entitlement to service connection for headaches and joint pain/weakness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence preponderates against a finding that the Veteran's current myeloid/myelogenous leukemia was the result of a disease or injury in service, to include exposure to radiation; there is no evidence that such manifested to a compensable degree within one year following discharge from service.


CONCLUSIONS OF LAW

The criteria for service connection for leukemia have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, VA's duty to notify the Veteran was satisfied prior to the initial rating decision through a notice letter dated in May 2010 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim of service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  He was also apprised of how VA determines disability ratings and effective dates.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records (STRs) are associated with the claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  In May 2011, the RO sought to confirm the Veteran's radiation risk.  The National Personnel Records Center (NPRC) sent personnel records in May 2011, which did not indicate any radiation risk activity records, nor was there a DD 1141, Radiation Exposure, associated with his records.  Further, the Veteran did not return the Radiation Risk Activity Sheet.  He has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran has not been afforded an examination with respect to his claim, and an etiological opinion has not been obtained.  In this regard, there is no competent evidence that the Veteran was exposed to ionizing radiation during active service and no contention concerning continuity of symptomatology for leukemia.  Further, the evidence does not tend to indicate that the claimed disability may be related to service.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. §§ 3.159(c)(4), 3.311; Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).

The Board finds that the duty to notify and duty to assist provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  However, the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, the Board notes that an award of service connection based solely on continuity of symptomatology is only applicable where the claimed disability is a chronic disease under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran asserts that his currently diagnosed leukemia is the result of radiation exposure during military service.  Specifically, he contends that he was exposed to radiation while working at the Hawk Missile Control Center in Korea.

Based on a review of the record, the Board finds that service connection for leukemia is not warranted.  

In this case, the Veteran does not contend, and the evidence does not show, that he participated in a radiation-risk activity as defined by VA regulation.  38 C.F.R. § 3.309(d)(3).  Thus, he is not a radiation exposed Veteran, and his diagnosed leukemia is not subject to presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(3)(ii).

The Board notes that leukemia is listed as a chronic disease and may be subject to service connection on a presumptive basis under 38 C.F.R. § 3.309(a).  In this regard, leukemia was not manifested in service or to a compensable degree in the first year after service.  Moreover, the Veteran has not reported a continuity of symptomatology and there is no indication that symptoms have been continuous since service.  Therefore, service connection for leukemia, on a presumptive basis as a "chronic disease," is not warranted in this case.  See 38 C.F.R. §§ 3.307, 3.309(a).

Although service connection for the Veteran's leukemia is not justified on a presumptive basis, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, the Board will determine whether service connection is warranted as directly due to active duty service. 

In this case, the Veteran's service treatment records (STRs) do not indicate a diagnosis of or treatment for leukemia.  

Post-service VA and private records note a diagnosis of leukemia in July 2007, approximately 36 years after military service.  However, there is no medical indication that the condition is the result of active military service or the result of radiation exposure.  Indeed, the record is negative for competent medical evidence of a link between the Veteran's current leukemia and any incident of active duty service, to include exposure to radiation.

Again, the Veteran asserts that he was exposed to radiation during military service and attributes leukemia to such exposure.  As a lay person, he is competent to report on that which he has personal knowledge, i.e. dizziness and fatigue.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds that the question of whether the alleged radiation exposure caused leukemia many years after service is a complex medical matter as to an internal process that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Thus, the Board finds that the Veteran's own opinions of etiology lack probative value.

In sum, there is also no medical evidence tending to suggest that leukemia is related to service.  The Veteran's contentions, while considered, are not deemed competent. As such, service connection is not warranted.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for leukemia, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for myeloid/myelogenous leukemia is denied.


REMAND

The Veteran asserts that he suffers from headaches and joint pain/weakness as a result of radiation exposure during active military service.  Although post-service treatment records are negative for complaints or treatment for headaches or joint pain/weakness, the Veteran asserts that he has suffered from these symptoms for years.  Additionally, service treatment records note treatment for joint pain during service.

The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed headaches and joint pain/weakness.  An examination should be afforded so that a medical professional can express an opinion based on a review of the record and consideration of a complete history as to whether there is a current disability of headaches and joint pain/weakness related to service.  38 C.F.R. § 3.159(c)(4)(iii); McLendon v. Nicholson, 20 Vet. App. 79 (2006).




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to determine the nature and likely etiology of the claimed joint pain/weakness.  The claims file, including a copy of this remand, should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the claims file, the examiner should provide an opinion as to whether the Veteran has a current headache or joint pain/weakness disability and if so, whether it is as likely as not (i.e., a 50 percent or better probability) that the disabilities were present during the Veteran's active service or are related to his active service.  The Veteran's in-service complaints and treatment for foot pain in December 1969 should be discussed and the examiner should state whether such complaints were early manifestations of any current chronic joint disorder.

The examiner should also state whether joint pain and weakness may be symptoms of the Veteran's  non-service connected leukemia. 

A rationale for any opinion expressed must be provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Schedule the Veteran for a VA neurologic examination to determine the nature and likely etiology of the claimed headache disorder.  The claims file, including a copy of this remand, should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the claims file, the examiner should provide an opinion as to whether the Veteran has a current headache disorder and if so, whether it is as likely as not (i.e., a 50 percent or better probability) that the disabilities were present during his active service or are otherwise related to his active service. 

The examiner should also state whether headaches may be a symptom of the Veteran's non-service connected leukemia. 

A rationale for any opinion expressed must be provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. If the benefits sought on appeal are not fully granted; issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


